Citation Nr: 0722233	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of a left anterior talofibular tear, status post 
Brostrum repair, currently evaluated as noncompensable (0 
percent disabling).  

2.  Entitlement to an initial compensable evaluation for the 
residuals of a left elbow injury, currently evaluated as 
noncompensable.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for the 
residuals of a left anterior talofibular tear, status post 
Brostrum repair (hereinafter referred to as the residuals of 
a left ankle injury) and the residuals of a left elbow 
injury, but denied service connection for bilateral hearing 
loss and a low back disability.  The veteran's appeal was 
subsequently transferred to the RO in Chicago, Illinois.  The 
veteran seeks higher compensable initial ratings and his 
claims for the residuals of a left ankle injury and the 
residuals of a left elbow injury remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In his substantive appeal to the Board, received in September 
2005, the veteran requested a travel board hearing.  In 
October 2005, the veteran agreed to participate in a video-
conference hearing and waived his right to appear personally 
before a Veterans Law Judge (VLJ).  In September 2006, the 
veteran presented testimony at the Chicago RO by the use of 
video-conference equipment before a VLJ sitting in 
Washington, D.C.  A transcript of this personal hearing is in 
the veteran's claims folder.

During the September 2006 hearing, the veteran's 
representative raised a claim for tinnitus on the veteran's 
behalf.  The Board refers this claim to the RO for any 
appropriate consideration.  

As will be discussed below, the issue of entitlement to 
service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The residuals of a left anterior talofibular tear, status 
post Brostrum repair are manifested by no more than moderate 
limited motion of the left ankle.

2.  The residuals of a left elbow injury were not productive 
of limitation of flexion, limitation of extension, impairment 
of supination or pronation, and there were no x-ray findings 
of arthritis.  

3.  There was no current diagnosis of bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial compensable evaluation-
-of 10 percent, but not higher--for the residuals of a left 
anterior talofibular tear, status post Brostrum repair, have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code 5271 (2006).  

2.  The criteria for a higher initial evaluation in excess of 
0 percent for the residuals of a left elbow injury, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5019 (2006).  

3.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in November 2004.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the December 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection for the 
residuals of a left ankle injury, the residuals of a left 
elbow injury, bilateral hearing loss, and a low back 
disability.  Specifically, the RO stated that the evidence 
must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The Board notes that the November 2004 rating decision 
granted service connection for the residuals of a left ankle 
injury and the residuals of a left elbow injury and assigned 
noncompensable ratings in both claims.  The veteran filed his 
notice of disagreement (NOD) in December 2004 in which he 
disagreed with the initial evaluation assigned for both the 
residuals of a left ankle injury and the residuals of a left 
elbow injury.  As such, the appeal of the assignment of the 
initial evaluation for the residuals of a left ankle injury 
and the residuals of a left elbow injury arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 0 percent disability evaluation assigned 
his residuals of a left ankle injury and the residuals of a 
left elbow injury in his December 2004 NOD.  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a July 2005 SOC, which 
contained the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claims were denied 
higher initial disability evaluations.  Thus, a VCAA 
notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for the residuals 
of a left ankle injury and the residuals of a left elbow 
injury.  

Additionally, the veteran had every opportunity to submit 
evidence in connection with his increased rating claims and 
he also provided testimony during a personal hearing in 
September 2006.  Mayfield v. Nicholson, 19 Vet. App. 103, 
120-121 (2005).  Therefore, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  As such, the Board finds that the notice provisions 
of the VCAA have been satisfied.

The December 2003 notice letter described the information and 
evidence that VA would seek to provide including all records 
held by federal agencies to include service medical records, 
other military records, and medical records at VA hospitals.  
Additionally, the letter noted that VA would make requests 
for private records or evidence, records from state or local 
governments, current or former employers, and other non-
federal government sources.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide current medical reports showing findings, 
diagnoses, or treatment for each of his disabilities.  The 
veteran was asked to complete and return VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if he wanted VA to obtain 
treatment information on his behalf.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision and SOC of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for bilateral 
hearing loss and a low back disability, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for bilateral hearing loss and 
the issue of entitlement to service connection for a low back 
disability is being remanded, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding the claims for increased ratings for the residuals 
of a left ankle injury and the residuals of a left elbow 
injury, the first three elements are not applicable because 
these are increased rating claims, and therefore service 
connection has already been established.  As noted, the 
November 2004 rating decision and July 2005 SOC contained 
specific notice of the type of evidence necessary to 
establish a higher disability rating for both claims.  
Further, the letter accompanying the rating decision provided 
information regarding the effective dates for the 
disabilities on appeal.  Despite the inadequate notice, if 
any, provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is 
entitled to a higher initial rating for the residuals of a 
left ankle injury, any questions as to the appropriate 
effective date will be referred to the RO.  Further, as the 
Board concludes below that the veteran is not entitled to a 
higher initial rating for the residuals of a left elbow 
injury, any questions as to the appropriate disability rating 
or effective date are rendered moot.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent VA examinations in January 
2004.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claims.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALSYSIS

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to an Initial Compensable Evaluation for the 
Residuals of a Left Ankle Injury.  

The service-connected residuals of a left ankle injury are 
currently rated as noncompensable (0 percent disabling), 
effective November 17, 2003, under 38 C.F.R. § 4.71a, DC 
5271.  These criteria provide for a 10 percent rating for a 
moderate limited motion of the ankle and a 20 percent rating 
for a marked limited motion of the ankle.  38 C.F.R. § 4.71a, 
DC 5271.  

Full range of ankle dorsiflexion is from 0 to 20 degrees and 
full range of ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is entitled to an initial evaluation of 10 percent 
disabling for his residuals of a left ankle injury, and no 
higher, under 38 C.F.R. 4.71a, Diagnostic Code 5271.  The 
medical evidence of record showed moderate limited motion of 
the left ankle, and no higher.  In this regard, his medical 
records reflected that he had a history of multiple bilateral 
ankle sprains.  A July 2003 MRI of the left ankle revealed a 
chronic anterior talofibular ligament tear and a talar break.  
In September 2003, the veteran underwent left ankle 
reconstruction surgery.  An October 2003 physical therapy 
record noted that after his surgery, the veteran had visible 
left ankle swelling and his range of motion findings were 
plantar flexion of 0 to 40 degrees and dorsiflexion of 0 to 5 
degrees.  The anterior and posterior drawer, valgus and varus 
stress, and talar felt tests were all negative.  The 
assessment was decreased range of motion findings and 
weakness of the left ankle with no stability.  In November 
2003, the veteran reported that his ankle felt better but 
felt weak at times and he had fatigue when walking but no 
pain.  The examiner observed that his left ankle was swollen.  
Plantar flexion was within normal limits and dorsiflexion was 
0 to 10.  He was assessed as having decreased range of motion 
and weakness.  His November 2003 separation examination noted 
that he was found fit for full duty after his left ankle 
surgery and was attending physical therapy.  The veteran 
indicated that he still had some left ankle swelling.  

During the January 2004 VA examination, the veteran reported 
stiffness in his left ankle when he woke up in the morning 
that caused a limp that improved by noon.  He complained of 
constant aching pain that fluctuated but was worse when he 
first got up.  He had swelling that had resolved two months 
prior.  His ankle did not have redness, did not lock or give 
way but he described a pinching sensation.  The veteran was 
not using braces or crutches.  The veteran limited his 
activities because he was never told that he could resume all 
his activities, presumably after his surgery.  The veteran 
was not employed at the time of the examination but did not 
feel that his ankle had affected his ability to work, 
although he was concerned if he would have difficulty with a 
physically demanding job.  The examiner noted that the 
veteran had a normal gait and stance with no apparent limp.  
Further his gait was described as normal and he did not use 
crutches, braces, or other assistive devices.  Physical 
examination revealed that his left ankle had no swelling, 
tenderness or ligament instability, and negative posterior 
and anterior drawer signs.  Although the veteran complained 
of pain, the examination did not corroborate findings 
suggestive of pain and discomfort.  He had painless range of 
motion of the ankle with plantar flexion of 0-35 degrees and 
dorsiflexion of 0-15 degrees.  Further, his range of motion 
was not significantly affected by pain, fatigue, weakness, 
repetition, flares, or incoordination.  An x-ray of the left 
ankle found no evidence of acute fracture or dislocation.  

A March 2004 VA physical therapy report also reflected 
findings supportive of a 10 percent disability rating, and no 
higher, under 38 C.F.R. 4.71a, Diagnostic Code 5271.  The 
medical evidence of record dated in March 2004 showed 
moderate limited motion of the left ankle.  In this regard, a 
February 2004 VA treatment entry reflected that the veteran's 
left ankle rotation decreased on external rotation and 
snapping was heard.  The assessment was left ankle pain and 
physical therapy was prescribed.  A March 2004 physical 
therapy consultation report noted that the veteran was 
interested in strengthening exercises for pain control of his 
left ankle.  The veteran reported that his pain was 3/10 with 
no weight bearing and that it increased to 8-9/10 with weight 
bearing.  He stated that he was only able to run around the 
block and was limited by overall fatigue rather than by left 
ankle pain.  The veteran was observed to have an antalgic 
gait characterized by shortened step length on the left.  He 
had trace effusion at the left lateral ankle.  The veteran 
had decreased joint mobility noted on the left anterior and 
posterior drawer tests.  His plantar flexion was within 
normal limits but his dorsiflexion was limited to 5 degrees.  
The assessment was continued left ankle discomfort, decreased 
range of motion.  He was prescribed shoe inserts and a series 
of exercises to improve his left ankle muscle strength.  In 
April 2004, the veteran was issued shoe inserts for his pain 
in the joint involving his ankle and foot.  In his September 
2005 Form 9, the veteran continued to complain of severe left 
ankle pain on a daily basis that was not relieved by pain 
medication.  He purchased a cane to help support his ankle.  
During his September 2006 hearing, the veteran testified that 
he had constant left ankle pain that was sharp that was worse 
as the day advanced and stiffness.  He had recently sprained 
his ankle.  

In conclusion, the Board finds that the medical evidence 
contemporaneous with the veteran's discharge from service and 
afterwards is supportive of moderate limited motion of the 
left ankle, and no higher.  38 C.F.R. § 4.71a, 5271.  
Although the January 2004 examination did not show moderate 
limited motion of the left ankle, the Board finds that the 
evidence taken together more nearly approximates the criteria 
for a 10 percent rating.  38 C.F.R. § 4.7.  However the 
medical evidence does not show marked limited motion of the 
left ankle.  In that regard, although the veteran had 
decreased left ankle range of motion including swelling, 
fatigue with walking, and weakness contemporaneous to his 
discharge from service, the Board finds that this is 
contemplated by the 10 percent rating.  DeLuca, 8 Vet. App. 
202, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 5271.  The Board 
also notes that his range of motion findings appeared to 
improve during the aforementioned time period with physical 
therapy.  Additionally, although the veteran had decreased 
joint mobility including left ankle dorsiflexion, pain, 
stiffness, fatigue and was observed to have an antalgic gait 
in March 2004 physical therapy reports, the Board finds it 
significant that he had normal plantar flexion.  Further, 
although the veteran reported that he purchased a cane to 
support his ankle and testified that he had sprained his 
ankle, there was no evidence to indicate that he was 
prescribed a cane by a medical professional or was diagnosed 
with a left ankle sprain.  The Board notes that the veteran, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 294 (1992).  As such, the Board finds that the 
evidence more nearly approximated the criteria for a 10 
percent rating, and no higher.  DeLuca, 8 Vet. App. 202, 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 5271.  

Consideration has also been given to other potentially 
applicable diagnostic codes.  However, the veteran has not 
been shown to have any of the necessary findings to warrant 
ratings under any of the following codes throughout the 
rating period.  Diagnostic Codes 5270 and 5272 both require 
ankylosis, which the veteran has not been shown to have, 
rendering both codes inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272.  Under Diagnostic Code 5273, 
a 10 or 20 percent evaluation requires malunion of the os 
calcis or astragalus with moderate or marked deformity 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  
However, malunion has not been diagnosed and neither has 
moderate or marked deformity; therefore, this diagnostic code 
is not for consideration.  Diagnostic Code 5274 requires 
astragalectomy but the veteran has not undergone an 
astragalectomy so this code is also not applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5274.  Additionally, the 
veteran has not been found to have arthritis, rendering 
Diagnostic Code 5003 inapplicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a left ankle injury has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected residuals of a 
left ankle injury under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
2.  Entitlement to an initial compensable evaluation for the 
residuals of a left elbow injury currently evaluated as 
noncompensable, effective November 17, 2003.

The service-connected residuals of a left elbow injury are 
currently rated as noncompensable (0 percent disabling), 
effective November 17, 2003, under 38 C.F.R. § 4.71a, DC 
5019.  Diagnostic Code 5019 provides that bursitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  Diagnostic Code 5003 states that the 
severity of degenerative arthritis, established by x-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
noted on the January 2004 VA examination, the veteran is 
right-handed and his left elbow is for evaluation; as such, 
minor, as opposed to major, elbow disability ratings are 
applicable.  38 C.F.R. § 4.69.

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees and a 10 percent evaluation 
where flexion is limited to 100 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Diagnostic Code 5207, pertinent to 
limitation of forearm extension, provides for a 10 percent 
evaluation where extension is limited to 45 or 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation, a 20 percent 
evaluation is assigned.  Where there is loss of supination 
and pronation (bone fusion) and the hand is fixed in full 
pronation or near the middle of the arc or moderate 
pronation, a 20 percent evaluation is assigned.  Finally, 
where the hand is fixed in supination or hyperpronation, a 30 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and 0 degrees of extension.  Normal forearm pronation is from 
0 to 80 degrees and normal forearm supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an increased evaluation for his 
residuals of a left elbow injury under 38 C.F.R. 4.71a, 
Diagnostic Code 5019.  The medical evidence of record does 
not show the veteran to have limited elbow flexion, limited 
elbow extension, impairment of supination or pronation, or x-
ray findings of arthritis.  The veteran's November 2003 
separation examination indicated that the veteran had 
bilateral residual hard bumps on his elbows with a history of 
olecranon bursitis.  He had no residual physical restrictions 
at his time of separation.  During the January 2004 VA 
examination, the veteran reported that a day after playing 
softball, his left elbow swelled and it was subsequently 
drained and he was given medication for three weeks.  
Afterward, he was doing well but reported that his left elbow 
hurt when he bumped it and sharp pain radiated down to his 
hand.  Further, if he rested his elbow on something it hurt.  
He did not take pain medication because the pain went away on 
its own.  There was a chronic nodule on his left elbow.  His 
elbow did not get red, stiff, lock, or swell.  The veteran 
did not use any braces and he reported that his elbow did not 
limit his activities.  Importantly, the physical examination 
revealed no left elbow swelling or effusion.  There was 
slight tenderness to palpation of the olecrenon process.  The 
Board finds it significant that the veteran had painless 
range of motion of his left elbow, with full flexion (0-145 
degrees), full extension (0-0 degrees), full pronation (0-80 
degrees), and full supination (0-85 degrees).  X-rays of the 
left elbow showed normal anatomic alignment without evidence 
of fracture, dislocation, or joint effusion.  There were no 
signs of degenerative disease.  The examiner's impression was 
resolved left elbow bursitis with residual mild tenderness.  

In sum, the Board finds that the evidence more nearly 
approximated the criteria for a noncompensable rating.  The 
Board finds it significant that the veteran did not have any 
functional limitations as a result of his left elbow during 
the January 2004 examination and none were noted on his 
November 2003 separation examination.  DeLuca, 8 Vet. App. 
202, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Notably, his left 
elbow had no swelling, redness, locking, effusion, or 
swelling.  The Board finds it significant that the veteran 
stated that his left elbow did not limit any activity during 
his January 2004 examination.  As such, the Board finds that 
the evidence showed that the veteran's left ankle disability 
was minimally disabling under normal circumstances, and that 
it did not cause moderate functional limitation.  Although 
the examiner noted that there was tenderness, he described it 
as slight and assessed it as mild.  Therefore, the Board 
finds that evidence of mild tenderness with full elbow range 
of motion and essentially no functional impairment more 
nearly approximated the criteria for a noncompensable rating.  
DeLuca, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5019.

The Board acknowledges the veteran's contention in his 
September 2005 Form 9 that his left elbow had a limited range 
of motion and affected his ability to lift objects.  He 
contended that the January 2004 examination results were not 
accurate.  During his September 2006 hearing, the veteran 
testified that he has constant left elbow pain and was 
limited to lifting fifteen to twenty pounds with that elbow 
because of the pain.  However, despite the veteran's 
contentions, there was no evidence that his January 2004 VA 
examination was inadequate.  The reported findings in the 
examination report were sufficiently detailed with recorded 
history, clinical findings, to include the veteran's elbow 
range of motion.  Additionally, it was not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's left elbow disability.  Further, there were 
other pertinent records on file and they were consistent with 
the exam results.  For example, his November 2003 separation 
examination noted that he had no residual physical 
restrictions from bursitis.  As noted, during his January 
2004 examination, the veteran stated that his left elbow did 
not restrict any activity.  As such, the Board finds that 
additional development by way of another examination would be 
unnecessary.

The Board has considered the application of other diagnostic 
codes.  However, the veteran did not have findings of 
ankylosis of the left elbow to warrant a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5205.  Further, he had no 
limitation of flexion or extension so Diagnostic Code 5208 is 
not for consideration.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.  Diagnostic Code 5209 is not applicable because there 
were no findings of joint fracture or other impairment of the 
flail joint.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  
Additionally, there were no findings of nonunion of the ulna 
with flail false joint or impairment of the ulna, rendering 
38 C.F.R. § 4.71a, Diagnostic Codes 5210 and 5211 
inapplicable.  As noted above, there were no x-ray findings 
of arthritis either, rendering Diagnostic Code 5003 
inapplicable.  38 C.F.R. § 4.71a, 5003.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a left elbow injury has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected residuals of a 
left elbow injury under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

3.  Entitlement to service connection for bilateral hearing 
loss.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The veteran's service medical records are 
negative for a diagnosis of bilateral hearing loss.  Further, 
the veteran does not have current findings of bilateral 
hearing loss that meet VA's criteria for a hearing disability 
pursuant to 38 C.F.R. § 3.385.  Therefore, service connection 
cannot be granted.

The veteran's August 1998 enlistment examination and report 
of medical history were negative for complaints, treatment, 
or diagnosis of hearing loss.  It was noted on the 
examination that there was moderate scaring on his right 
tympanic membrane.  However, his audiological test did not 
reflect hearing loss and he was found qualified for 
enlistment.  Further, the veteran marked "no" when asked if 
he had ever had or then had hearing loss.  The veteran had 
annual audiological evaluations from 1998-2003 because he was 
routinely exposed to noise as part of his job in service.  
However, all of the audiological tests had normal findings 
and there was no diagnosis of hearing loss.  In August 1999, 
it was noted that the veteran's tympanic membranes appeared 
intact but were abnormal because of cerumen and scaring on 
the right and questionable scaring on the left.  A December 
2000 medical record revealed that the veteran was referred 
for an audiological evaluation because he had a standard 
threshold shift (STS) in his hearing in the 1000 and 4000 
hertz ranges on a prior audiological test, and he had 
indicated on a questionnaire that he had a history of noise 
exposure for the last two years.  The results of the December 
2000 hearing audiological evaluation were within normal 
limits and further audiological evaluation was not required.  
The plan was to counsel the veteran on the proper use of 
hearing protection and to continue annual audiological 
testing.  In April 2003, the veteran indicated on a 
chronological record of care that he had a loss or change in 
his hearing.  As previously stated, all the veteran's 
audiological tests after April 2003 were also within normal 
limits.  When asked if he had ear, nose, or throat trouble 
and if he had hearing loss or wore a hearing aid on his 
November 2003 separation report of medical history, the 
veteran marked "no."  The November 2003 separation 
examination noted that the veteran had abnormal perforation 
which was described as scars from previous tubes.  His 
audiological evaluation was normal.  Specifically on the 
authorized audiological evaluation in November 2003 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
15
15
15
15
15

The post service medical evidence relevant to this claim 
consisted of a January 2004 VA audiological evaluation.  The 
veteran reported that his combat training and his 
responsibilities as part of the support crew for managing the 
flight equipment exposed him to excessive noise exposure 
during service.  He stated that his family members comment 
that he has difficulty understanding speech clearly.  The 
veteran denied any significant recreational noise exposure.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
10
LEFT
5
5
5
10
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that the audiological evaluation findings 
were well within normal limits for VA rating purposes.  The 
examiner opined that there was no physical evidence on the 
examination to indicate that the veteran had experienced a 
change in hearing status related to military service.  In 
fact, his audiological evaluation findings on the January 
2004 reflected improvement from the November 2003 separation 
audiological examination scores.  

As such, the Board finds that the veteran does not have 
current bilateral auditory threshold readings in the 
applicable frequencies to indicate hearing loss for VA rating 
purposes.  Specifically, the Board notes that the veteran 
does not have an auditory threshold of 40 decibels or greater 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz ; 
or auditory thresholds of 26 decibels or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz.  Additionally, his speech recognition scores using the 
Maryland CNC Test were 98 percent in the right ear and 94 
percent in his left ear; which is equal to but not less than 
94 percent.  38 C.F.R. § 3.385.  Therefore, the veteran does 
not have impaired hearing for VA rating purposes.  38 C.F.R. 
§ 3.385.  

In sum, the competent medical evidence reveals that the 
veteran does not have bilateral hearing loss.  Further, the 
veteran had normal audiological evaluation findings in 
service.  As noted above, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation and the evidence must show that the veteran has 
the disability for which benefits are being claimed.  38 
U.S.C.A. § 1110; see Degmetich, 104 F. 3d at 1332.  Although 
the veteran might sincerely believe that he has bilateral 
hearing loss, he, as a layperson, is not qualified to render 
a medical opinion as to etiology or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 294 (1992).  Consequently, 
without a current diagnosis of bilateral hearing loss, 
entitlement to service connection for bilateral hearing loss 
must be denied.  38 C.F.R. § 3.303, Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.
ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent evaluation for the residuals 
of a left anterior talofibular tear, status post Brostrum 
repair, is granted.

Entitlement to an initial compensable evaluation for the 
residuals of a left elbow injury currently evaluated as 
noncompensable is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

4.  Entitlement to service connection for a low back 
disability.

The veteran seeks service connection for a low back 
disability.  The Board notes that the veteran underwent a 
January 2004 VA examination in connection with his claim.  
The veteran reported that he first hurt his back in February 
2000 while lifting a hundred pound object and twisted his 
back.  He felt a popping in his back and had pain the next 
day.  Since then, he has had constant recurrent aching pain 
that was localized in the low back that was worse when 
standing for hours or doing a lot of lifting.  There were no 
radicular symptoms or severe flares requiring bed rest.  
Physical examination revealed full range of motion of the 
lumbar spine with negative Waddell signs.  X-rays of the 
lumbar spine showed no evidence of spondylolisthesis or 
spondylolysis.  However, the impression was probable 
Schmorl's node at the T12 vertebral body and a mild anterior 
wedge deformity of the anterior aspect of the inferior 
endplate of L1 of an indeterminate age.  The assessment was 
mechanical low back pain.  The veteran continued to report 
low back pain on a February 2004 VA treatment report.  

The Board finds that a remand is necessary for an additional 
examination to evaluate and explain the January 2004 VA x-ray 
findings.  Although the January 2004 VA assessment was 
mechanical back, there were "abnormal" x-ray findings of 
the veteran's lumbar spine, specifically a Schmorl's node and 
a mild anterior wedge deformity, that were not adequately 
explained.  

Further, the Board notes that the veteran had complaints of 
back pain in service that should be assessed during the 
examination to see if they are related to his January 2004 
lumbar spine x-ray abnormalities.  An April 2000 military 
sick call report indicated that the veteran complained of low 
back pain for a week.  He had a small bruise over his spine 
at the L4-5 level and mild muscle spasms on both sides at the 
same level.  The assessment was back spasm at L4-5.  Three 
days later, a consultation sheet noted that the veteran had 
no improvement and back class was requested to assist with 
stretching, strengthening, and posture.  The provisional 
diagnosis was lower back pain.  A different record titled 
military sick call dated that same day had an impression of 
mechanical low back pain.  A June 2000 physical therapy 
record reflected that the veteran complained of low back pain 
for a year on and off in the L2-L4 area most recently after 
repetitive lifting. The assessment was that the veteran had 
poor flexibility of his low back musculature and hip 
musculature and it was thought that he would benefit from 
stretching.  A July 2002 chronological record of medical care 
showed that the veteran was participating in a gym program 
and had significant improvement with increased ease of 
movement.  The assessment was that the veteran had 
significantly decreased his amount of muscular tightness and 
he had met his maximum rehabilitation potential.  The 
diagnosis was mechanical low back pain.  On the November 2003 
report of medical history, the veteran marked "yes" when 
asked if he had recurrent back pain or any back problem, with 
the explanation that he had lower back pain and a strained 
muscle in February 1999.  The examiner commented that the 
veteran had intermittent low back pain.  The veteran's spine 
was noted as normal on the November 2003 separation 
examination, but it was indicated that his intermittent low 
back pain and musculoskeletal strain was not evaluated.  

The veteran is still complaining of back pain.  The veteran 
testified during his September 2006 hearing, the most recent 
evidence of record, that he had problems lifting and there 
were days when he could not pick up his daughter and he had 
stiffness and soreness every morning.  He also stated that he 
had pain and it was difficult to get up and down out of a 
chair or after long periods of sitting or after long periods 
of standing.  The veteran testified that he felt his January 
2004 VA examination was inadequate because the examiner did 
not listen to his concerns.  

Additionally, the Board notes that in his September 2005 Form 
9, the veteran stated that the chronic pain in his service-
connected left ankle had aggravated and made his back pain 
even worse.  The Board is unclear whether the veteran 
intended this statement to be a claim for secondary service 
connection based on the theory of aggravation of a non-
service connected disability (low back disability) by a 
service-connected disability (residuals of a left ankle 
injury).  On remand, the RO should send the veteran a letter 
to ascertain the veteran's intentions with regard to this 
matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information.  

2.  Please ascertain from the veteran 
whether he wishes to file a claim for 
service connection for a low back 
disability, to include as secondary to the 
residuals of a left ankle injury.  If so, 
please provide him with a development 
letter in connection with the claim.  The 
letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; (3) inform him about 
the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
should be informed that before secondary 
service connection for any disability may 
be granted as a matter of law, service 
connection must be granted for the primary 
condition he is claiming the disability is 
secondary to.  The veteran should also be 
informed of the requirements for 
establishing secondary service connection 
under both the old and the new version of 
the regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

3.  Only after the development requested 
in paragraphs 1 and 2 is completed, or the 
veteran indicates he has nothing further 
to submit or request, the RO should then 
arrange for a back examination.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder, please evaluate the veteran's 
complaints of low back pain and provide a 
diagnosis related to any objective 
symptomatology that is present.  If it is 
not possible to provide a specific 
diagnosis, so state.  The examiner should 
provide a complete rationale for all x-
ray findings and conclusions reached.  

b.  State a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any low back 
disability is related to the findings of 
low back pain, mechanical low back pain, 
and back spasm in the veteran's service 
medical records during his period of 
service (November 1998 and November 
2003).  (The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  The Board is particularly 
interested in an explanation for the 
post-service January 2004 VA lumbar spine 
x-ray findings of Schmorl's node and a 
mild anterior wedge deformity, including 
whether they are related to his 
complaints of back pain during service.  
Please refer to the in-service findings 
of an April 2000 military sick call 
report of a small bruise over his spine 
at the L4-5 level and mild muscle spasms 
on both sides at the same level with an 
assessment of back spasm at L4-5; April 
2000 military sick call impression of 
mechanical low back pain; June 2000 
physical therapy assessment that the 
veteran had poor flexibility of his low 
back musculature and hip musculature and 
it was thought that he would benefit from 
stretching; July 2002 chronological 
record of medical care that showed that 
the veteran was participating in a gym 
program and had significant improvement 
with increased ease of movement with 
assessment that the veteran had 
significantly decreased his amount of 
muscular tightness; the November 2003 
report of medical history wherein the 
veteran marked "yes" when asked if he 
had recurrent back pain or any back 
problem with the explanation that he had 
lower back pain and a strained muscle in 
February 1999 with comment that the 
veteran had intermittent low back pain; 
and the notation on the November 2003 
separation examination that the veteran's 
spine was noted as normal with caveat 
that his intermittent low back pain and 
musculoskeletal strain was not evaluated.  

c.  Additionally, if claimed by the 
veteran, based on a review of the claims 
folder and the examination findings, the 
examiner should state a medical opinion--
based on review of all pertinent evidence 
of record--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
a low back disability is related to the 
veteran's service-connected residuals of 
a left ankle injury, as opposed to its 
being due to some other factor or 
factors.  If the examiner determines that 
the veteran's low back disability was 
related to the residuals of a left 
anterior talofibular tear, status post 
Brostrum repair, he or she should assess 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's service-connected residuals of 
a left ankle injury aggravated the 
natural clinical course of the low back 
disability.  If aggravation is found, the 
examiner should assess the extent of 
aggravation beyond the natural 
progression, if possible.  A complete 
rationale for all conclusions reached 
should be provided.

4.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for a 
low back disability should be 
readjudicated on a direct basis and on a 
secondary basis, if so claimed by the 
veteran.  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, including both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 71 Fed. Reg.52744-
52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)), if applicable, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


